*93On Petition for Rehearing.
Batman, J.
10. — Appellant asserts in his petition for a rehearing that the court erred in holding that he had failed to disclose in his original brief what objections, if any, were stated to the trial court with reference to the admission of certain evidence at the time it was offered. In support of this contention appellant makes the following statement in his brief accompanying his petition for a rehearing: “We asked and were granted leave of court to amend our brief so as to state the ground of objection made to this testimony at-the time of trial, and in our amended brief the following matter was by leave of this court inserted in our original brief on page 18, supplementing the epitome of the testimony of the appellee, Inez Williard.” It suffices to say in this regard that a careful examination fails to disclose the filing of any amended brief by appellant, or that he made any amendment to his original brief on page 18 thereof or elsewhere. Our examination discloses that appellant, on Feb. 18, 1921, was granted leave to amend his original brief, by inserting at the bottom of page 18 thereof, following the epitome of the direct examination of appellee, the objections made by appellant to her testimony therein set out, but that no such amendment to said brief was ever made, although the court’s opinion in this cause was not filed until May 18, 1921. In order to cure an omission in a brief, it is not sufficient to obtain leave of court to amend, but the amendment must be actually made in conformity to the leave granted. Other alleged errors in the opinion of the court are presented, but they do not impress us as being sufficiently meritorious as to require further discussion here. The petition for a rehearing is denied.